Bigelow, C. J.
This case is not distinguishable from Journeay v. Gardner, 11 Cush. 355, and Williams v. Coggeshall, 11 Cush. 444. The fact that the note in suit was not proved against the estate of the defendant is of no importance. The validity of the discharge of the debtor does not depend on the question whether a debt has been proved or not. If the requisites of the statute have been complied with, the debtor is entitled to his discharge, and it is valid as a bar to all claims, both those which were proved and those of which no proof was made. The creditor, if he desired to object to the debtor’s discharge, or to have his claim enumerated in the number and amount which were to be reckoned, in order to ascertain whether the debtor had obtained the consent of a majority of his creditors who had proved their claims, and three fourths in value of the sums proved, should have taken care to have proved his claim at one of the three meetings which were held prior to the granting of the discharge.
Exceptions sustained.